Citation Nr: 0408984	
Decision Date: 04/07/04    Archive Date: 04/16/04	

DOCKET NO.  02-08 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1964 to February 
1967.  He served in Vietnam from December 1965 to February 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
VARO in Boston, Massachusetts.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the appeal has been obtained by VA.

2.  The veteran is shown as likely as not to have PTSD due to 
events experienced in Vietnam.


CONCLUSION OF LAW

PTSD was incurred during the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
heightened duties to assist and notify veteran claimants with 
regard to appeals; the Board finds it unnecessary to address 
its applicability to the instant appeal in view of the 
favorable disposition reached herein.  The Board notes, 
however, that the veteran had the opportunity to provide 
testimony before the undersigned Veterans Law Judge at the 
Boston RO at a travel board hearing in November 2003.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires:  (1) Medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link, established by medical evidence, 
between current symptoms and an inservice stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of a claimed inservice stressor.  
38 C.F.R. § 3.304(f) (2003).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See 
Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressor(s) 
is (are) related to combat, the veteran's lay testimony 
regarding reported stressor(s) must be accepted as conclusive 
evidence as to the actual occurrence and no further 
development or corroborative evidence will be necessary, 
provided that the testimony is found to be satisfactory and 
consistent with the circumstances, conditions, or hardships 
of such service.  38 U.S.C.A. § 1154(b) (West 2002); Doran v. 
Brown, 6 Vet.App. 283, 289 (1994); 38 C.F.R. § 3.304(d)(f) 
(2003).

A review of the evidence in this case discloses that the 
veteran claims he developed PTSD as a result of his 
experiences during his military service in Vietnam.  The 
veteran has testified that he witnessed a bombing of a 
bachelor enlisted quarters in December 1965 and was on the 
base at Tan Son Nhut in January 1966 when it was subject to a 
sapper attack.  He has also referred to other stressful 
incidents of which he has had recollections over the years.  
His service personnel records disclose that he participated 
in the Tet Counteroffensive, and Vietnam Counteroffensive 
Phases III, IV, and V.  Participation in these campaigns is 
indicative of exposure to combat in service.  The Board finds 
that the veteran's testimony and the service medical records 
are enough to provide credible supporting evidence that the 
stressors which he alleges he was exposed to during service 
actually occurred.  The Board notes that the United States 
Court of Appeals for Veterans Claims (Court) has held that a 
claimed stressor need not be confirmed in every detail.  See 
Suozzi v. Brown, 10 Vet. App. 307, 331 (1997).  The 
supporting evidence need only imply that the veteran was 
personally exposed to the stressor.  Evidence submitted at 
the hearing before the undersigned in November 2003 included 
a copy of a communication from an individual with the 
National Archives and Records Administration confirming that 
bombing of the Metrepole Bachelor Enlisted Quarters in 
December 1965 and a claymore attack at Tan Son Nhut Air Base 
in January 1966.

The medical evidence of record includes the report of an 
examination of the veteran by a VA psychologist in July 2001.  
The psychologist indicated that the veteran met several 
criteria indicative of PTSD, but in his opinion, the veteran 
did not meet the "full" criteria to warrant a diagnosis of 
PTSD.  The psychologist added, however, that from examining 
the veteran, it was clear to him that the veteran "can be 
diagnosed as having two other distinct deficits, both related 
to his original service in Vietnam."  He noted these were 
anxiety disorder, not otherwise specified, and panic disorder 
with agoraphobia.  He believed the veteran's anxiety was 
clearly associated with his experiences in Vietnam.  The 
psychologist referred to an incident the veteran described in 
which a bag was placed over his head, and ever since then the 
veteran had a distinct fear or small, enclosed spaces.  

Also of record is the report of a January 2002 psychological 
evaluation of the veteran at a local counseling center in 
Boston.  The individual stated the veteran had had symptoms 
of PTSD since his return from Vietnam, although the 
individual indicated the symptoms were more closely 
indicative of "claustrophobic- and agoraphobic-type 
syndromes."  The individual noted the veteran had been in 
treatment with a nurse at the Brockton Veterans Outreach 
Program for the past 18 months and had made progress dealing 
with his recurrent and intrusive recollections of events he 
experienced in Vietnam.  The Axis I diagnosis was chronic, 
moderate PTSD, with panic attacks.  There was no Axis II 
diagnosis.

Also of record is a November 2003 communication from the 
nurse who is a team leader at the Vet Center in Brockton, 
Massachusetts.  She indicated that she had met with the 
veteran and another Brockton Vet Center client who served 
with him in Vietnam.  She stated the individual worked in the 
same building as the veteran, but in a different unit.  She 
stated that the individual confirmed and verified the several 
stressors the veteran had described.  She went on to indicate 
that, when the veteran was assessed as not meeting the 
criteria for a diagnosis of PTSD by the VA psychologist, she 
referred him to the private psychologist cited above.  She 
noted that that individual was very well experienced in 
dealing with PTSD.

The evidence of record also includes an undated communication 
from the veteran's wife who reported that she first met the 
veteran in August 1967 soon after his return home from 
Vietnam.  She described the veteran's behavior over the years 
since then.  She noted that the veteran was involved in a 
work-related shooting in 1984 (the record shows the veteran 
was a policeman) and the shooting incident seemed to bring 
back "some things that he had pushed way back in his mind, 
the dreams started again."  

Based on the foregoing, the Board finds that the evidence of 
record supports a grant of service connection for PTSD.  
Although a VA psychologist has opined that the veteran does 
not meet the "full" criteria for a diagnosis of PTSD, a 
private psychologist who examined the veteran subsequent 
thereto and a nurse who was seeing the veteran on a regular 
basis in the recent past have opined that the veteran does 
indeed have PTSD.  

Clearly, the evidence of record is at least in relative 
equipoise.  Under the circumstances, the veteran prevails as 
to his claim for service connection for PTSD with application 
of the benefit of the doubt in his favor.  38 U.S.C.A. 
§ 5107.


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



